Per Curiam:
 The decision of the Court of Appeals reversing the judgment of the superior court and holding that all persons having an interest in the controversy are necessary parties is correct. Since the decision of that Court, however, the statutes under which this proceeding was brought have been unconditionally repealed, effective 1 January 1970, by enactment of the new Code of Civil Procedure. See Session Laws 1967, Chapter 954, and Session Laws 1969, Chapter 803. Therefore, there can be no further proceedings under the remedy *496known as “controversy without action.” When statutes providing a particular remedy are unconditionally repealed the remedy is gone.
If plaintiff desires to pursue the matter further, action must be brought under the new statutes with additional necessary parties defendant as pointed out by the Court of Appeals.
This proceeding, having abated on 1 January 1970 when repeal of the statutes under which it was brought became effective, is remanded to the Court of Appeals where it will be certified to the Superior Court of Carteret County for judgment of dismissal.
Remanded.